Title: From George Washington to the United States Senate and House of Representatives, 20 May 1794
From: Washington, George
To: United States Senate and House of Representatives


               
                  United States 20th May 1794.
               
               Gentlemen of the Senate, and of the House of Representatives.
               In the communications, which I have made to Congress during the present session, relative to foreign nations, I have omitted no opportunity of testifying my anxiety to preserve the United States in peace. It is peculiarly therefore my duty at this time, to lay before you the present state of certain hostile threats against the territories of Spain in our neighbourhood.
               The documents which accompany this message, develope the measures which I have taken to suppress them, and the intelligence which has been lately received.
               It will be seen from thence, that the subject has not been neglected; that every power, vested in the executive on such occasions, has been exerted; and that there was reason to believe, that the enterprize projected against the Spanish dominions, was relinquished.
               But it appears to have been revived upon principles which set public order at defiance, and place the peace of the United States in the discretion of unauthorized individuals. The means
                  
                  already deposited in the different departments of Government, are shewn by experience, not to be adequate to these high exigencies, although such of them, as are lodged in the hands of the executive, shall continue to be used with promptness, energy and decision proportioned to the case. But I am impelled by the position of our public affairs to recommend that provision be made for a stronger and more vigorous opposition, than can be given to such hostile movements under the laws as they now stand.
               
                  Go: Washington
               
            